Cardona, P. J. (concurring in part and dissenting in part).
I concur with the majority’s conclusion that the failure of defendant Skaarland Homes, Inc. to install the plywood flooring at the top of the pull-down staircase rather than behind it may have contributed to the happening of the accident precluding an award of summary judgment in its favor. Nor does the record support the theory that, as a builder, Skaarland Homes cannot be held liable because it was simply following the original plans and specifications provided by the architect since the installation of the attic flooring was an add-on to an already completed home.
I join Justice Weiss in affirming the dismissal of plaintiffs action against defendant Blake Realty, Inc., doing business as Manor Homes. I agree that the lack of attic flooring between the top of the pull-down staircase and the light fixture did not constitute a violation of the State Building Code. Additionally, there is no evidence that Manor Homes, as a former owner, had actual or constructive notice of the lack of flooring at the top of the pull-down staircase prior to the transfer of the property to plaintiff (see, Young v Hanson, 179 AD2d 978).